Citation Nr: 1243525	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO. 09-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a craniotomy and the clipping of a right middle cerebral artery aneurysm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system reveals VA treatment records which are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In June 2010, the Veteran filed an informal claim for disability compensation pursuant to 38 U.S.C.A. § 1151 for fibrous material left in his skull after the September 2003 craniotomy. In July 2011, the RO determined that the issue was inherently related to the 38 U.S.C.A. § 1151 issue on appeal. 

The issues of entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus; whether new and material evidence has been received to reopen a claim of service connection for an aneurysm, to include as secondary to service-connected diabetes mellitus; and entitlement to service connection for posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). In May 2012, the RO deferred the issue of entitlement to service connection for PTSD for development of the claim. Therefore, the Board does not have jurisdiction over the claims and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that following an emergency craniotomy to treat a ruptured aneurysm at the Houston VA Medical Center (VAMC), he developed seizures, left side hemiparaplegia, tinnitus, vision problems, a heart attack, neuropathy symptoms in his upper extremities, and increased blood pressure. As noted above, he also argues that fibrous material was left in his skull after the surgery. He contends that a treating VA otolaryngologist was negligent in not performing diagnostic testing, including x-rays, magnetic resonance imaging (MRI) studies, and computed tomography (CT) scans, after he complained of right ear discomfort. He asserts that diagnostic testing would have revealed a brain aneurysm resulting in "less radical intervention" and "less devastating residual disability." See November 2008 statement.

The Veteran noted that the VA otolaryngologist visually examined his right ear and conducted a hearing test after he complained of right ear discomfort. He reported that he was subsequently provided medication for an earache. He contends, however, that the VA physician was negligent because he did not determine the source of the severe ear pain. See April 2007 statement. He suggested that "extra pressure built up in [his] brain causing [the] pain [behind his right ear] because of the aneurysm". See April 2007 statement and hearing transcript, p. 4.

Additionally, the Veteran asserts that VA was negligent because he was not informed that a residual aneurysm remained in the clipped area following the September 2003 craniotomy. See April 2007 statement. 

A July 2005 VA neurosurgery telephone contact note reflects that the Veteran asserted that an extra clip in his brain status-post aneurysm rupture and repair caused his seizures and headaches.

In a July 2005 VA neurology note, the Veteran asserted that he had an extra surgical clip in his brain that caused his residual seizures, headaches, and left side hemiparaplegia. He also contended that his increase in peripheral blood pressure was caused by the expansion of his brain which increased the pressure exerted by the clip.

During the July 2012 hearing, the Veteran also contended that one of two metal clips used to treat the ruptured aneurysm opened and caused his seizures resulting in left side hemiparaplegia. See hearing transcript, p. 3. 

Compensation under the provisions of 38 U.S.C.A. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).

In a June 2008 VA medical opinion, the examiner noted that he reviewed the claims file and the electronic record and he was "unable to find any credible evidence of: carelessness, negligence, lack of proper skill, or error in judgment." Therefore, he found that it was not likely that the residuals from the craniotomy and clipping of the right middle cerebral artery aneurysm were due to fault on the VA's part or was an event not reasonably foreseeable.

In the November 2008 statement, the Veteran asserted that the June 2008 VA medical opinion was inadequate. Specifically, he noted that the VA examiner "did not consider this failure to properly diagnose and treat the brain aneurysm earlier thereby reducing the potential residuals of the resultant surgical intervention."

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits-the Board does not have discretion to ignore this obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

Given these circumstances, the RO must obtain an adequate VA medical opinion which addresses all of the Veteran's theories of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a craniotomy and the clipping of a right middle cerebral artery aneurysm. The claim will therefore be returned to the VA examiner who conducted the 2008 examination for an appropriate addendum, which addresses the alleged failure to properly and diagnose the Veteran as he has asserted. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record- to specifically include, but not limited to, private treatment records from St. Elizabeth's Hospital in Beaumont, Texas dated in September 2003 and any VA treatment records not associated with the record.

The RO/AMC must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records. 
The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. After the above development has been conducted, the RO/AMC will return the claims folder to the VA examiner who provided the June 2008 medical opinion. The following considerations will govern the examination:

The examiner will be readvised that the purpose of the examination is to ascertain whether the claimed residuals from the September 2003 craniotomy and clipping of a right middle cerebral artery aneurysm was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in:

a) treating and diagnosing his right ear discomfort, specifically in lacking to provide diagnostic testing; 

b) by not informing him of a residual aneurysm which remained post-craniotomy; 

c) using a metal clip or clips to treat the ruptured aneurysm; and/or

d) by leaving fibrous material in his skull during the craniotomy.

The examiner's attention is drawn to the following evidence:

* A December 1984 VA treatment note reflecting that the Veteran had a history of high blood pressure;

* An August 1999 VA treatment note referencing a previous diagnosis of coronary artery disease;

* A May 2003 VA telephone contact note reflecting that the Veteran continued to have ear pain, which was worse in his right ear, after he was prescribed medication the previous month;

* A May 2003 VA treatment note in which the Veteran complained of right ear discomfort and he was referred for an otolaryngology consultation;

* A June 2003 VA otolaryngology consultation note, reflecting that the Veteran was referred for right ear pain and he had recently completed a prescription for oral antibiotics which improved his symptoms to 80 percent;

* The June 2003 VA otolaryngology consultation note, in which the authoring physician diagnosed allergic rhinitis and right ear pain likely secondary to Eustachian Tube Dysfunction, prescribed a nasal steroid and an allergy medication, and indicated that the Veteran should return for a follow-up evaluation in six months;

* A September 2003 VA emergency room which indicated that the Veteran was being transferred from a private hospital for neurosurgical management and if an aneurysm was found and amendable to surgical treatment, he would be transferred to the operating room for clipping in the morning;

* A September 2003 VA emergency room note reflecting that the Veteran was transferred to the Houston VAMC after he presented to a private hospital where a CT scan of the head showed a right sylvian fissure subarachnoid hemorrhage, possibly from an aneurysm;

* The September 2003 VA emergency room note in which the Veteran complained of a severe right headache and he was admitted to neurosurgery;

* A September 2003 VA neurosurgery pre-operative note which indicated that the VA surgeons consulted with the physicians at the private hospital which provided the diagnosis and reviewed the films taken at the private hospital, and the consensus was that the veteran had a "life-threatening lesion prone [to] re-rupture at any time";

* The September 2003 VA neurosurgery pre-operative note reflecting that the surgeons felt that "regardless of the potential deficits [the Veteran] faces with treating this aneurysm, the alternative in not treating is even more grave";

* The September 2003 VA neurosurgery pre-operative note in which the surgeons noted that they discussed the "high lik[e]lihood of post-op[erative] left hemiplegia and other neurologic deficits" and the procedure with the Veteran and his wife;

* A September 2003 VA angiogram report reflecting that informed consent was obtained after the risks and benefits of the study were discussed with the Veteran;

* The September 2003 VA angiogram report which revealed a large irregular aneurysm in the right middle cerebral artery;

* The September 2003 VA angiogram report which noted that a CT scan was not performed at the Houston VAMC and the diagnosis of subarachnoid hemorrhage was made at a private hospital based upon their CT scan;

* A September 2003 VA neurosurgery note reflecting that left hemiplegia was not unexpected;

* An October 2003 VA CT scan of the brain status-post clipping of the aneurysm reflecting aneurysm type clips within the right cerebral hemisphere at the expected location of the branches of the right middle cerebral artery, no displaced skull fractures, no evidence of interval hemorrhage, and some hemorrhage remaining in the right temporal lobe and in the lateral ventricles;

* A November 2003 VA neuropsychological evaluation which noted the Veteran had residual left hemiplegia and mild oral/pharyngeal dysphagia following the September 2003 craniotomy;

* A December 2003 VA neurological disorders examination report in which the Veteran described intermittent numbness and neuropathic pain for approximately two to three years in his feet and five to six months in his hands;

* The December 2003 VA neurological disorders examination report in which the examiner noted that "[d]ue to the morphology of the aneurysm, the high likelihood of left hemiplegia secondary to right cerebral ischemia was discussed with the [V]eteran and his family";

* The December 2003 VA neurological disorders examination report in which the examiner noted there was no history of secondary seizures;

* The December 2003 VA neurological disorders examination report in which the examiner noted the Veteran had a history of hypertension since 1984 which the Veteran reported was worse for at least one month prior to the aneurysm hemorrhage;

* The December 2003 VA neurological disorders examination report in which the examiner opined that the etiology of the underlying aneurysm was unclear, he reported that "[i]t could be congenital versus atherosclerotic," and he noted that the Veteran's poorly controlled hypertension one month prior to the hemorrhage was "suggestive of a possible role" between the hypertension and the aneurysm hemorrhage;

* A December 2003 VA diabetes mellitus examination, in which the Veteran reported that he presented to the hospital with syncopal episodes in September 2003, he was found to have a cerebral aneurysm, he underwent a craniotomy for repair of the aneurysm, and the surgery resulted in a stroke causing left hemiparesis; 

* A June 2004 CT scan of the Veteran's head which showed an aneurysm clip which produced moderate artifact obscuring fine detail in the region of the clip and a prominent vessel "probably present just below the clip";

* A June 2004 VA neurosurgery consultation note reflecting that a post-operative angiogram showed a dogear left on the aneurysm when it was clipped and a 5 millimeter new or residual aneurysm in the same area;

* In a June 2004 VA addendum, the author of the previous neurosurgery consultation note reported that she reviewed the angiogram and discussed the findings with another physician, and she noted that they agreed that the new or residual aneurysm did not pose an emergency for intervention through surgery or endovascular investigation at that time;

* A November 2004 VA radiology diagnostic report reflecting that the previously identified residual aneurysm inferior to the surgical clip was not found in the current angiogram study and it likely thrombosed and occluded due to blood stasis; 

* A June 2005 VA neurology note reflecting that the Veteran had seizures beginning six months after the aneurysm repair in September 2003 and included the results of an abnormal electroencephalography (EEG);

* A July 2005 VA neurology note in which the examiner noted the Veteran was "convinced that there is an extra surgical clip in his brain that is causing of his events" because the "metal is shorting out the electrons" in his brain;

* The July 2005 VA neurology note reflecting that the neurologist reviewed the angiogram and CT scan results with the Veteran, noting the extensive hypodensity involving the right temporal and frontal regions, and informing him that it was the neurologist's opinion that "his seizures are likely arising from the damaged cortical tissue, either due to ischemia or hemosiderin deposition, and not due to the surgical clip";

* The July 2005 VA neurologist's note that there appeared to only be one clip present in the Veteran's brain and that the Veteran's concern that it is not attached to anything is based on the angiogram appearance where the segment of the vessel proximate to the clip is thrombosed and did not fill with contrast;

* An April 2007 VA primary care note in which the examiner explained to the Veteran that the aneurysm clip had to be left in place in his brain to close the vessel and explained that the speed of the bleed, the size and location of the hemorrhage, the baseline condition of the Veteran, and other conditions were factors impacting the resulting lesion;

* A June 2007 VA primary care note reflecting that the Veteran wanted the clip taken off of his brain and he was concerned about "sodium and potassium and the DNA," "electrical impulses," "hemoglobin molecule," and "lyosomes acting as garbage collectors in his brain";

* A July 2007 VA EEG consultation note reflecting a change since the June 2005 study as the tracing continued to indicate the presence of a focal abnormality in the right temporal region and revealed an enhancement of the background activity in the right centrotemporal region, "a finding probably related to a skull defect present in this region";

* An August 2007 VA primary care note in which the Veteran reported a "burning" down the right arm or leg and the bladder which stopped if he stopped taking Gabapentin which controlled his seizures;

* An August 2007 VA addendum note reflecting that the Veteran had symptomatic epilepsy related to a history of a ruptured cerebral aneurysm status-post clipping in 2003 and the physician diagnosed Dilantin to control his seizures;

* A June 2008 VA medical opinion reflecting that the examiner reviewed the claims file and electronic record and he was unable to find any credible evidence of carelessness, negligence, lack of proper skill, or error in judgment;

* The June 2008 VA medical examiner's opinion that it was not likely that the residuals from the craniotomy and clipping of the right middle cerebral artery aneurysm were due to fault on the VA's part or were events not reasonably foreseeable;

The examiner must review the evidence of record with attention to the VA treatment records before and after the September 2003 craniotomy and fully respond to the following specific questions:

A. Given that the Veteran may have produced additional evidence as a result of this remand, from the issuance of your June 2008 opinion until the present, has any evidence been adduced to alter your opinion that that it was not likely that the residuals from the craniotomy and clipping of the right middle cerebral artery aneurysm were due to fault on the VA's part or were events not reasonably foreseeable? Please explain fully. 

B. If possible, please provide opinions on whether the claimed residuals from the September 2003 craniotomy and clipping of a right middle cerebral artery aneurysm was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in:

a) treating and diagnosing his right ear discomfort, specifically in lacking to provide diagnostic testing; 

b) by not informing him of a residual aneurysm which remained post-craniotomy; 

c) using a metal clip or clips to treat the ruptured aneurysm; and/or

d) by leaving fibrous material in his skull during the craniotomy.

C. If possible, please clarify how many clips were used to treat the ruptured aneurysm and whether the clips have caused any residual disability.

D. Please provide any other information deemed medically appropriate to assist in answering the question of whether the claimed residuals from the September 2003 craniotomy and clipping of a right middle cerebral artery aneurysm was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether the residual events were not reasonably foreseeable.

THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

4. The RO/AMC must then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



